Case 2:18-cr-00108-SDW Document 83 Filed 01/20/21 Page 1 of 1 PagelD: 1437

RASHEEDAH R. TERRY, ESQUIRE
(023522004)

TERRY LAW GROUP, LLC

409 Halsey Street

Newark, New _ Jersey

07102

(862) 576-8995

rasheedaht@aol.com

Attorney for Defendant,

Janell Robinson

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

 

 

 

 

UNITED STATES OF AMERICA
: Crim. No. 18-cr- 00108
ba
| Judge: Hon. Susan D. Wigenton, USDJ
| %
JANELL ROBINSON
|
NOTICE OF APPEAL

Notice is hereby given that defendant Janell Robinson hereby appeals to the
United States Court of Appeals for the Third Circuit from the Final Judgment in a
Criminal Case imposing sentence upon defendant, entered in this action on 1/7/21.

Dated: 1/20/21

Respectfully submitted:

TERRY LAW GROUP, LLC
Attorney for Defendant,
f lil Robinson

Rs fehl Ter
